THOMAS, J.
Tbe defendant was indicted under tbe name of “Willie Walling,” and be filed a plea of misnomer alleging, among other things, that bis true name was “William Thomas Walling.”
(1) Ignoring, as tbe law requires, tbe middle name, “Thomas,” given in tbe plea (Smith v. State, 8 Ala. App. 192, 62 South. 575), tbe solicitor’s demurrer to tbe plea, which demurrer tbe court sustained, upon tbe ground, as stated in tbe demurrer, that tbe names “Willie” and “William” are one and tbe same in law.
*254(2, 3) While the statement that the names “Willie” and “William” are one and the same in law is not always nor literally true, since “Willie” is often used as a distinct name from William,” and as the real Christian name of a girl, yet when the name “Willie” is applied, as here, to a male, we know judicially, as a matter of common knowledge, it to be used as a corruption of “William,” and hence the two are in this case the same in law, as was.- asserted in the demurrer.
In 29 Cyc. 269, we find the following text, which covers the proposition, to wit: “Where two names have the same original deriviation, or where one of such names is a contraction or corruption of the other name, and in common usage they are considered one and the same, the use of one name for the other is entirely immaterial.”
See, for application of the doctrine, Bruley v. Griffith, 35 Va. 442, and other cases cited in note 42, p. 270, of 29 Cyc.
Affirmed.